Citation Nr: 0313125	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  95-02 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right ear otitis media.

2.  Entitlement to an evaluation in excess of 10 percent for 
right ear tinnitus.

3.  Entitlement to a compensable evaluation for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from July 1980 to July 1983 and 
from November 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which in part granted service connection 
for right ear otitis media, right ear tinnitus and right ear 
hearing loss and denied service connection for a right knee 
disability.  In an August 1998 hearing officer decision, the 
RO increased the evaluations for right ear otitis media and 
right ear tinnitus to 10 percent each, effective the date of 
the veteran's claim.  The veteran continues to maintain 
disagreement with the level of disability assigned.  The 
hearing officer also granted service connection for right 
knee disability and the benefit sought on appeal to the 
Board, i.e., service connection, was granted ending that 
appeal.  See Holland v. Gober, 10 Vet. App. 433 (1997) (per 
curiam); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 
66 Fed. Reg. 45, 620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In a March 2003 letter, the Board attempted 
to comply with the VCAA requirements directly by sending a 
letter to the veteran notifying him of the new duties to 
notify and to assist.  

The Board initially proceeded to notify the veteran of the 
VCAA under its authority within 38 C.F.R. § 19.9(a)(2).  
However, this regulation was recently invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  One 
reason for the Federal Circuit's ruling appears to be that 
the regulation in question imposed a misleading hurdle to the 
claimant by requiring a response "not less than 30 days" 
while the applicable statute provides a claimant one year to 
submit evidence.  In view of the Federal Circuit's holding, 
the Board must now return the case to the RO.  Because of the 
change in the law brought about by the VCAA, which was not 
considered by the RO, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  

Additionally, the Board notes that the most recent 
examination of the veteran's right ear disabilities was in 
August and September 1998.  This is too old to fairly 
evaluate the current level of the veteran's disabilities.  A 
new VA examination should be obtained.

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  

2.  The RO should schedule the veteran 
for VA compensation and pension ear and 
audiological examinations to determine 
the current nature and extent of the 
veteran's right ear otitis media, right 
ear tinnitus, and right ear hearing loss.  
The claims folder need not be sent to the 
examiner for review prior to the 
examination.

3.  The RO should readjudicate the issues 
of entitlement to increased evaluations 
for right ear otitis media, right ear 
tinnitus, and right ear hearing loss, to 
include consideration on an 
extraschedular basis.  This should 
include consideration of all evidence of 
record, including the evidence added to 
the record since the May 2000 
supplemental statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




